Citation Nr: 0212758	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  97-17 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for atrial 
tachycardia, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
September 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted the veteran's claim of entitlement to service 
connection for atrial tachycardia and assigned a 
noncompensable evaluation.  The veteran subsequently 
perfected a timely appeal regarding the disability rating 
assigned.  During that stage of the appeal, the RO issued a 
Statement of the Case (SOC) in February 1997 in which it 
denied entitlement to a compensable evaluation.

Thereafter, in a November 1997 rating decision, the RO 
granted an increased evaluation of 10 percent for the 
veteran's service-connected atrial tachycardia.  The Court 
has held that, where a veteran has filed a notice of 
disagreement (NOD) as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Consequently, although the RO has granted an 
increased evaluation, 10 percent, for the veteran's service-
connected atrial tachycardia, her claim for an increased 
rating remains in appellate status.

The record reflects that, in November 1997, January 1998, and 
February 1999, the RO issued Supplemental Statements of the 
Case (SSOC's) in which it continued to deny entitlement to an 
evaluation in excess of 10 percent for the veteran's service-
connected atrial tachycardia.

In October 1999, the veteran presented testimony at a 
personal hearing, via video conference from the RO, before 
the undersigned Member of the Board.  A transcript of this 
hearing was prepared and associated with the claims folder.


In December 1999, the Board remanded this claim to the RO for 
additional evidentiary development.  The requested 
development was subsequently completed, and, in June 2000 and 
July 2001, the RO issued SSOC's in which it continued to deny 
entitlement to an evaluation in excess of 10 percent for the 
veteran's service-connected atrial tachycardia.  The claims 
folder was subsequently returned to the Board for further 
appellate review.

The Board notes that, in the December 1996 rating decision, 
the RO denied claims of entitlement to service connection for 
sinusitis, major depression, neck pain, and an abnormal pap 
smear.  Although the veteran subsequently perfected timely 
appeals with respect to the issues of entitlement to service 
connection for sinusitis and neck pain, she withdrew her 
appeals as to these issues during a September 1997 hearing 
before a Hearing Officer at the RO.  In addition, in a 
November 1997 rating decision, the RO granted service 
connection for a left oophorectomy, claimed as an abnormal 
pap smear.  The record reflects that the veteran did not 
express disagreement with either the disability rating or 
effective date assigned in that decision.  Thus, these issues 
are no longer on appeal before the Board.  

In a February 1999 rating decision, the RO granted service 
connection for a mood disorder due to cardiac arrhythmia with 
depressive features.  The record reflects that the veteran 
did not express disagreement with either the disability 
rating or effective dates assigned in these decisions.  In a 
statement dated in February 2000, the veteran raised a new 
claim of entitlement to an increased evaluation for her 
service-connected mood disorder due to cardiac arrhythmia 
with depressive features.  This claim was denied by the RO in 
a June 2001 rating decision.  The record reflects that the 
veteran did not express disagreement with that decision.  
Therefore, this issue is not currently on appeal.





FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's atrial tachycardia is not manifested by 
severe, frequent attacks; or by paroxysmal atrial 
fibrillation or other supraventricular tachycardia with more 
than four episodes per year documented by EKG or Holter 
monitor.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
atrial tachycardia have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7013 (1997); 
38 C.F.R. § 4.104, Diagnostic Code 7010 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that she was 
treated for atrial tachycardia on numerous occasions.  In a 
December 1994 clinical note, it was noted that she was being 
followed for atrial tachycardia.  In a January 1995 clinical 
record, it was noted that the veteran had complained of 
palpitations for several years and that she had reported to 
the emergency room several times, but that they were never 
able to capture a rhythm on an EKG.  It was further noted 
that she had recently reported experiencing an increase in 
symptoms, and that an EKG revealed atrial fibrillation at a 
rate of 186.  In reports of medical history and medical 
examination completed for separation in August 1996, 
examiners indicated that she had a history of atrial 
tachycardia.  

In September 1996, immediately following her separation from 
service, the veteran filed a formal claim of entitlement to 
service connection for a heart condition.  She reported that 
she had not received any private treatment for that 
disability since her separation.

In November 1996, the veteran underwent a VA examination.  
She reported having a history of an intermittent, rapid 
heartbeat, to include ventricular and atrial etiologies.  The 
examiner found that the results of an EKG were normal.  The 
examiner noted a diagnosis of tache arrhythmia, which was 
currently well controlled on Flecainide therapy.

VA treatment records reveal that an EKG performed in December 
1996 showed normal sinus rhythm at a rate of 91.

In the December 1996 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
atrial tachycardia and assigned a noncompensable evaluation 
under the criteria of Diagnostic Code (DC) 7013, effective 
September 14, 1996.  She subsequently appealed the disability 
rating assigned in that decision.

An EKG performed in February 1997 at the VA Medical Center 
(MC) in Huntington, West Virginia, showed a normal sinus 
rhythm rate.  Later that month, the veteran underwent 
continuous ambulatory monitoring for 48 hours to rule out the 
presence of significant cardiac rhythm disturbance.  It was 
noted that no premature atrial contractions or 
supraventricular tachycardia were identified.  The examiner 
found that very rare episodes of unifocal premature 
ventricular contractions were present. 

During a personal hearing conducted at the RO in September 
1997, the veteran reported that she was currently receiving 
treatment for her heart condition at the VAMC in Huntington.  
She testified that she was going to be evaluated at that 
facility in several weeks in order to determine whether she 
might need a pacemaker.  She asserted that, although she was 
taking medication, it was not controlling her condition.  The 
veteran noted that she had gone to a VA hospital in St. Louis 
a year ago because her heart condition was "out of 
control".  She reported that an electrophysiological study 
was done shortly after that hospitalization.  She noted that, 
when she experienced palpitations, she also sometimes 
experienced pains, which could be sharp or dull.  She also 
reported experiencing nausea, light-headedness, and 
dizziness.

The RO subsequently obtained the veteran's treatment records 
from the VAMC in St. Louis.  These records show that, in 
April 1997, the veteran complained that she had a heart 
condition and that she kept passing out.  It was noted that 
she was two months pregnant and that she was experiencing 
cramping and vaginal bleeding.  The examiner noted an 
impression of threatened abortion, "rule out" ectopic 
pregnancy, and paroxysmal supraventricular tachycardia, 
currently in sinus rhythm.  EKG results dated in March 1997 
showed sinus tachycardia with very frequent supraventricular 
complexes, otherwise normal.  The results of an EKG conducted 
a in April 1997 showed sinus tachycardia.  In May 1997, the 
veteran was seen for complaints of palpitations and shortness 
of breath. 

In the November 1997 rating decision, the RO granted an 
increased evaluation of 10 percent for the veteran's service-
connected atrial tachycardia.  The RO essentially concluded 
that, although recent test results were all normal, her 
diagnosis of atrial tachycardia appeared to be well-
established in the record.  Based upon her subjective 
complaints, and after resolving reasonable doubt in her 
favor, the RO granted a 10 percent evaluation for infrequent 
attacks under DC 7013.

During her October 1999 hearing before the undersigned, the 
veteran testified that she had also received treatment for 
her heart condition at two private medical facilities, St. 
Mary's and Cabell Huntington Hospital.  She stated that she 
had gone for both routine visits and emergencies.  She noted 
that she had been told that she had an "echo" in her heart 
and that they had found mitro valve regurgitation.  The 
veteran reported having episodes once to three times a day, 
which involved feelings of light-headedness.  She indicated 
that she felt incapacitated by these attacks.


In December 1999, the Board remanded this claim for 
additional evidentiary development.  The Board instructed the 
RO to request that the veteran complete release forms so that 
it could obtain her treatment records on her behalf.  The RO 
was also instructed to provide her with another VA 
examination.  The Board noted that the VA rating criteria for 
evaluating her disability had changed, effective January 28, 
1998, and that the RO should consider both versions of the 
regulation in evaluating her claim.

In February 2000, the veteran submitted a number of private 
treatment records in support of her claim.  These records 
show that, in January 1999, she was seen for a history of 
atrial tachycardia.  She reported having approximately one or 
two episodes a day.  She complained of lightheadedness and 
shortness of breath, although these were described as 
inconsistent.  The examiner noted an impression of atrial 
tachycardia by history alone.  An echocardiogram report dated 
in February 1999 shows an impression of trace mitral 
regurgitation and normal left ventricular function.  An event 
monitor report dated in February 1999 shows an impression of 
sinus rhythm with an occasional premature ventricular 
contraction.  In a March 1999 report, it was noted that she 
had been doing well on her medications and that she was now 
at 32 weeks gestation.  The examiner indicated that recent 
event monitor and echocardiogram results were unremarkable.

VA treatment records show that, in February 2000, an 
echocardiogram revealed trace tricuspid regurgitation but 
otherwise normal results.  In a March 2000 clinical note, an 
event recorder was placed on the veteran, which revealed 
episodes of sinus tachycardia.  It was noted that there were 
no heart blocks or ventricular arrhythmia.

In March 2000, the RO issued a letter to the veteran 
requesting that she sign and return enclosed release forms 
for each health care provider who had treated her for her 
service-connected atrial tachycardia since December 1997.  
Later that month, the veteran submitted signed release forms 
for St. Mary's and Cabell Huntington Hospital.  She noted, 
however, that she had recently provided her treatment records 
from these facilities to the RO.


In April 2000, the veteran underwent a VA arrhythmia 
examination.  She reported that she experienced palpitations 
once or twice a day, which lasted about 30 minutes at a time.  
She indicated that they were occasionally accompanied by 
chest pain and/or shortness of breath.  Cardiovascular 
examination revealed a regular heart rate and rhythm, with no 
murmur.  The examiner noted that she was being referred to a 
cardiology consultant in order to more accurately address the 
questions set forth in the Board's remand.  In his report, 
the consultant noted that the veteran had a well established 
diagnosis of paroxysmal atrial tachycardia.  The consultant 
noted that she had been given various combinations of 
medications in order to treat this problem, but that she had 
not had any abnormal ventricular dysrhythmias and had never 
needed a pacemaker or internal defibrillator as part of her 
management.  The consultant indicated that a recent 30-day 
period of monitoring had revealed no paroxysms on her current 
regimen, although she did need to change therapy due to the 
side effect of depression.  He noted that she had experienced 
a subjective sensation of palpitations during that period, 
but that the only rhythm noted at the time of her symptoms 
was simple sinus tachycardia at a rate less than 110 bpm.  He 
also noted that a recent echocardiogram had revealed normal 
cardiac structures with normal ejection fraction.  The 
examiner concluded that there was no evidence of any other 
cardiac disorder.

In the June 2000 SSOC, the RO denied entitlement to an 
evaluation in excess of 10 percent for the veteran's atrial 
tachycardia, under both the old and new versions of the 
rating criteria.  

Subsequent VA treatment record show that she continued to 
receive treatment primarily for a service-connected 
psychiatric disability.  In the July 2001 SSOC, the RO 
continued to deny entitlement to an evaluation in excess of 
10 percent for atrial tachycardia.




II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
or other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  
Although the record reflects that the veteran was never 
specifically informed of the enactment of the VCAA, the Board 
is of the opinion that, by virtue of the SOC, and the SSOC's 
provided by the RO, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
her claim.  In particular, the Board notes the June 2000 SSOC 
in which the RO set forth what the evidence must show in 
order to establish her claim for an increased evaluation 
under both the new and old criteria.  Likewise, she has also 
been given notice that VA has a duty to assist her in 
obtaining any evidence that may be relevant to his appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  In this regard, the 
Board notes the March 2000 letter, in which she was advised 
that VA had a responsibility to obtain records that she 
identified on her behalf.

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to her claim has been 
obtained and associated with the claims folder, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
The Board notes that the RO obtained the veteran's complete 
VA treatment records from facilities in both Huntington and 
St. Louis.  We further note that she submitted her treatment 
records from two private medical facilities to the RO, and 
that these records have been included in the claims folder.  
Accordingly, we find that all obtainable evidence identified 
by the veteran relative to this claim has been associated 
with the claims folder.

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Entitlement to an increased evaluation for atrial 
tachycardia

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2001) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods, based upon the 
facts found during the appeal period.

The Board notes that, effective January 12, 1998, during the 
pendency of this appeal, VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, was amended with regard to 
rating disabilities of the cardiovascular system.  62 Fed. 
Reg. 62,507 (1997) (codified at 38 C.F.R. § 4.104).  Because 
the veteran's claim was filed before the regulatory change 
occurred, she is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the RO adjudicated the 
veteran's claim under both the old and revised versions of 
the regulation in the June 2000 SSOC.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of both the pre-1998 and 
the revised regulations, without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-394 (1993).

Prior to January 12, 1998, paroxysmal tachycardia was 
evaluated under 38 C.F.R. § 4.104, DC 7013 (1997).  Under 
that code, paroxysmal tachycardia, when severe, with frequent 
attacks, was assigned a 30 percent rating.  Where there were 
infrequent attacks, the rating was 10 percent.

Effective January 12, 1998, tachycardia is rated using the 
code for supraventricular arrhythmias.  Under DC 7010, a 30 
percent evaluation is warranted for paroxysmal atrial 
fibrillation or other supraventricular tachycardia with more 
than four episodes per year documented by ECG or Holter 
monitor.  A 10 percent evaluation is warranted for permanent 
atrial fibrillation (lone atrial fibrillation); or for one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by ECG or 
Holter monitor.  38 C.F.R. § 4.104, DC 7010 (2000).

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the competent and probative evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent, under both the new and old criteria.

With respect to the old criteria, the Board found the most 
probative evidence of record to be the opinion of the VA 
cardiology consultant, who examined the veteran in April 
2000.  The examiner noted that the veteran had recently 
undergone an echocardiogram and a 30-day period of 
monitoring, and that these tests had revealed no paroxysms.  
The examiner noted that she had reported a subjective 
sensation of palpitations, but that the only rhythm noted was 
simple sinus tachycardia.  The Board finds the examiner's 
interpretation of this recent testing to be consistent with 
the results of numerous tests performed since 1996.  In 
particular, we note that, although the veteran has repeatedly 
complained of subjective symptoms such as palpitations and 
light headedness, repeated diagnostic testing has revealed 
essentially unremarkable findings.

For example, the Board notes that the results of EKGs 
performed in November 1996 and December 1996 were both found 
to be normal.  We further note that, in February 1997, the 
results of another EKG were also found to be normal.  During 
that same month, the veteran also underwent continuous 
monitoring for a period of 48 hours.  Although the examiner 
noted that very rare episodes of unifocal premature 
ventricular contractions were present, the examiner also 
specifically found that there he could identify no premature 
atrial contractions or supraventricular tachycardia.  An 
additional EKG performed in March 1997 showed sinus 
tachycardia with frequent supraventricular complexes, 
otherwise normal; and an EKG conducted in April 1997 showed 
sinus tachycardia with otherwise normal findings.  
Thereafter, echocardiograms performed in February 1999 and 
February 2000 also revealed essentially normal findings.  In 
February 1999, the veteran also underwent event monitoring, 
which showed occasional pulmonary ventricular contraction.  

The Board believes the aforementioned findings to be 
consistent with the opinion of the VA cardiologist consultant 
in April 2000.  As noted above, the VA cardiologist reviewed 
the results of the veteran's February 2000 echocardiogram and 
March 2000 Holter monitor, and concluded that, although she 
complained of objective symptomatology, testing revealed only 
simple sinus tachycardia.  Similarly, the other diagnostic 
testing conducted since November 1996 also failed to reveal 
evidence of results more severe than occasional sinus 
tachycardia.  Therefore, although the Board has considered 
the veteran's complaints of recurring subjective 
symptomatology, we have concluded that the preponderance of 
the competent and probative evidence is against finding that 
her service-connected paroxysmal atrial tachycardia is 
manifested by severe, frequent attacks, so as to warrant a 30 
percent evaluation under 38 C.F.R. § 4.104, DC 7013 (1997). 

With respect to the current rating criteria, the law provides 
that, when there is a change in regulations, the retroactive 
reach of the revised regulation under 38 U.S.C.A. § 5110(g) 
(West 1991) can be no earlier than the effective date of that 
change.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000 
(contemplating an appellate period that both precedes and 
succeeds the effective date of the regulatory change).  Thus, 
in reviewing the veteran's claim under the current criteria, 
the Board found the most probative evidence of record to be 
the medical evidence dated since January 1998.  

As discussed in detail above, the Board has reviewed the 
results of echocardiograms performed in February 1999 and 
February 2000.  We have also reviewed the results of Holter 
monitors placed on the veteran in February 1999 and March 
2000.  The results of these studies do not demonstrate that 
the veteran experiences more than four episodes of paroxysmal 
atrial fibrillation or other supraventricular tachycardia a 
year.  The Board notes that these results appear to be 
consistent with and supported by the medical evidence of 
record prior to January 1998.  Therefore, the Board concludes 
that the preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent 
under the new criteria.

The Board appreciates the sincerity of the veteran's belief 
in the merit of her claim. However, as sympathetic as we 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Moreover, although the 
veteran argues that her service-connected disability is far 
more severe than is contemplated by her 10 percent 
evaluation, her lay assertions as to the severity of her 
disability are far less probative than the findings of 
skilled professionals.  As discussed in detail above, the 
Board has reviewed the reports of the private and VA 
treatment records associated with the claims folder, as well 
as the findings of the VA cardiology consultant in April 
2000.  We believe that the symptomatology demonstrated by 
that evidence is consistent with no more than a 10 percent 
evaluation for atrial tachycardia.  

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against the veteran's 
claim of entitlement to an evaluation in excess of 10 percent 
for atrial tachycardia under both the new and old criteria.  
Consideration has also been given to assigning a staged 
rating; however, at no time during the period in question has 
the veteran shown disablement greater than the assigned 
rating.  See Fenderson, supra.  The benefit sought on appeal 
must accordingly denied.



ORDER

Entitlement to an increased evaluation for atrial 
tachycardia, currently evaluated as 10 percent disabling, is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

